NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD HILLS; IVAN RENE MOORE,                  No.    17-56599
individually, and as the Executor of the
Estate of Ima Moore,                            D.C. No. 2:17-cv-04826-RGK-PJW

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

INDYMAC MORTGAGE HOLDINGS,
INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Ronald Hills and Ivan Rene Moore appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law violations related to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in their opening and reply briefs, is denied.
a mortgage loan, foreclosure, and subsequent title transfers. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal on the basis of the statute

of limitations and under Fed. R. Civ. P. 12(b)(6). Cholla Ready Mix, Inc. v. Civish,

382 F.3d 969, 973 (9th Cir. 2004). We affirm.

      The district court properly dismissed appellants’ action because it is time-

barred and appellants failed to plead facts demonstrating that equitable tolling

should apply. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1045-46 (9th Cir. 2011) (federal standard for equitable tolling); Collier v. City of

Pasadena, 191 Cal. Rptr. 681, 685 (Ct. App. 1983) (test under California law for

equitable tolling of limitations period).

      The district court did not abuse its discretion by denying appellants an

opportunity to amend because amendment would have been futile. See Cervantes,
656 F.3d at 1041 (setting forth standard of review and stating that leave to amend

may be denied where amendment would be futile); Kendall v. Visa USA, Inc., 518
F.3d 1042, 1052 (9th Cir. 2008) (amendment is futile where a plaintiff “fail[s] to

state what additional facts [he] would plead if given leave to amend, or what

additional discovery [he] would conduct to discover such facts”).

      We do not consider issues not specifically and distinctly raised and argued in

                                            2                                    17-56599
the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    17-56599